ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_05_EN.txt. 217

JOINT SEPARATE OPINION OF JUDGES FORSTER,
BENGZON, JIMENEZ DE ARECHAGA,
NAGENDRA SINGH AND RUDA

1. What has made it possible for us to concur in the reasoning of the
Court and to subscribe to its decision is that, while the Judgment declares
the Icelandic extension of its fisheries jurisdiction non-opposable to the
Applicant’s historic rights, it does not declare, as requested by the
Applicant, that such an extension is without foundation in international
law and invalid erga omnes. In refraining from pronouncing upon that
part of the Applicant’s first submission in which it requests the Court to
adjudge and declare that the Icelandic Regulations of 14 July 1972 have
“no basis in international law”, and in reaching instead a decision of non-
opposability to the Federal Republic of Germany of the Icelandic regula-
tions, the Judgment is based on legal grounds which are specifically con-
fined to the circumstances and special characteristics of the present case
and is not based on the Applicant’s main legal contention, namely, that a
customary rule of international law exists today imposing a general
prohibition on extensions by States of their exclusive fisheries jurisdiction
beyond 12 nautical miles from their baselines.

2. In our view, to reach the conclusion that there is at present a general
rule of customary law establishing for coastal States an obligatory
maximum fishery limit of 12 miles would not have been well founded.
There is not today an international usage to that effect sufficiently wide-
spread and uniform as to constitute, within the meaning of Article 38,
paragraph 1 (6), of the Court’s Statute, “‘evidence of a general practice
accepted as law”.

3. It is an indisputable fact that it has not been possible for States, de-
spite the efforts made at successive codification conferences on the law of
the sea, to reach an agreement on a rule of conventional law fixing the
maximum breadth of the territorial sea nor the maximum distance sea-
ward beyond which States are not allowed to extend unilaterally their
fisheries jurisdiction. The deliberations of the 1958 Geneva Conference on
the Law of the Sea revealed this failure which has been recorded in its
resolution VIII of 27 April 1958. The General Assembly of the United
Nations consequently laid down that these two subjects would constitute
the agenda for the 1960 Conference on the Law of the Sea, which also
failed to reach agreement on a text. The establishment of a rule on these
two questions thus remains among the topics on the agenda of the current
Third United Nations Conference on the Law of the Sea.

46
218 FISHERIES JURISDICTION (JOINT SEP. OP.)

4, The law with respect to free-swimming fishery resources has evolved
with complete independence from the question of the continental shelf:
the two subjects, divorced at the 1958 Conference, have remained sepa-
rate. It follows that while the provisions of the Continental Shelf Conven-
tion (or the principles it established as customary law) cannot afford per
se a legal basis to a claim with respect to free-swimming fish in the waters
above the shelf, these provisions cannot either be applied a contrario in
order to rule as unlawful a claim to exclusive fisheries in the superjacent
waters. In order to prove the lack of relationship between the two ques-
tions it is sufficient to recall that the Applicant itself has claimed since
1964 exclusive rights over free-swimming fishery resources in waters
beyond and adjacent to its own territorial sea, that is to say in waters
which, under the terms of Article | of the Continental Shelf Convention,
are superjacent to part of its continental shelf.

5. It has also been contended that a [2-mile maximum fishery limit
results by implication from the fact that Article 24 of the Territorial Sea
Convention establishes a maximum 12-mile limit for the contiguous zone.
However, the contiguous zone is also entirely unrelated to fishery ques-
tions: fishing does not find a place among the purposes of the zone
referred to in that Article. It does not seem possible therefore to infer
from this provision a restriction with respect to fishery limits. Moreover,
when the contiguous zone concept and its limits were adopted at the
Geneva Conference no-one understood at the time that by agreeing to
this comparatively secondary provision, the Conference was deciding by
implication the two basic questions which had been left in suspense and
had in the end to be referred to a second Conference: the maximum
breadth of the territorial sea and the maximum fishery jurisdiction of the
coastal State. The Conference recorded in its resolution No. VIEL that
these two questions had remained unsettled. In the face of that decision,
it does not seem plausible to contend now that the Conference in adopting
Article 24 on the Contiguous Zone implied, even inadvertently, a maxi-
mum limit for fishery jurisdiction or for the territorial sea.

6. No maximum rule on fishery limits, having the force of international!
custom, appears to have as yet emerged to be finally established. The
Applicant has however contended that such a rule did crystallize around
the proposal which failed to be adopted by one vote at the 1960 Con-
ference on the Law of the Sea. It is true that a general practice has
developed around that proposal and has in fact amended the 1958 Con-
vention praeter legem: an exclusive fishery zone beyond the territorial sea
has become an established feature of contemporary international law. It
is also true that the joint formula voted at that Conference provided for a
6 -- 6 formula, i.e., for an exclusive 12-mile fishery zone. Et is however

47
219 FISHERIES JURISDICTION (JOINT SEP. OP.)

necessary to make a distinction between the two meanings which may be
ascribed to that reference to 12 miles:

(a) the 12-mile extension has now obtained recognition to the point
that even distant-water fishing States no longer object to a coastal
State extending its exclusive fisheries jurisdiction zone to 12 miles;
or, on the other hand,

(b) the 12-mile rule has come to mean that States cannot validly extend
their exclusive fishery zones beyond that limit.

7. In our view, the concept of the fishery zone and the 12-mile limit
became established with the meaning indicated in 6 (a) above when, in
the middle sixties, distant-water fishing States ceased to challenge the
exclusive fishery zone of 12 miles established by a number of coastal
States. It is for this reason that it may be said, as the Judgment does, that
the 12-mile limit ‘“‘appears now to be generally accepted”.

8. However, to recognize the possibility that States might claim without
risk of challenge or objection an exclusive fisheries zone of 12 miles
cannot by any sense of logic necessarily lead to the conclusion contended
for by the Applicant, namely, that such a figure constitutes in the present
state of maritime international law an obligatory maximum limit and that
a State going beyond such a limit commits an unlawful act, which is
invalid erga omnes. This contention of the Applicant is an answer to a
different question, which must be examined separately.

9. That question is as follows: is there an existing rule of customary law
which forbids States to extend their fisheries jurisdiction beyond 12
miles? In order to reply in the affirmative to this question, it would be
necessary to be satisfied that such a rule meets the conditions required for
the birth of an international custom.

10. [tis a fact that a continually increasing number of States have made
claims to extend and have effectively extended their fisheries jurisdiction
beyond 12 miles. While such a trend was initiated in Latin America, it has
been lately followed not only in that part of the world, but in other
regions as well. A number of countries in Africa and Asia have also
adopted a similar action. The total number adopting that position may
now be estimated to be between 30 to 35 coastal States, depending on the
interpretation to be given to certain national laws or decrees.

11. While those claims have generally given rise to protests or objec-
tions by a number of important maritime and distant-water fishing
States, and in this respect they cannot be described as being “generally
accepted”, a majority of States have not filed similar protests, and quite a
number have, on the contrary, made public pronouncements or formal
proposals which would appear to be inconsistent with the making of such
protests.

48
220 FISHERIES JURISDICTION (JOINT SEP. OP.)

12. In this respect, attention must be drawn to declarations made, or
proposals filed by a number of States in relation to or in preparation for
the Third Conference on the Law of the Sea. It is true that, as the Court’s
Judgment indicates, the proposals and preparatory documents made in
the aforesaid context are de lege ferenda. However, it is not possible in our
view to brush aside entirely these pronouncements of States and consider
them devoid of all legal significance. If the law relating to fisheries con-
stituted a subject on which there were clear indications of what precisely
is the rule of international law in existence, it may then have been pos-
sible to disregard altogether the legal significance of certain proposals,
declarations or statements which advocate changes or improvements in a
system of law which is considered to be unjust or inadequate. But this is
not the situation. There is at the moment great uncertainty as to the
existing customary law on account of the conflicting and discordant
practice of States. Once the uncertainty of such a practice is admitted, the
impact of the aforesaid official pronouncements, declarations and propo-
sals must undoubtedly have an unsettling effect on the crystallization of
a still evolving customary law on the subject. Furthermore, the law on
fishery limits has always been and must by its very essence be a compromise
between the claims and counter-claims of coastal and distant-water
fishing States. On a subject where practice is contradictory and lacks
precision, is it possible and reasonable to discard entirely as irrelevant
the evidence of what States are prepared to claim and to acquiesce in, as
gathered from the positions taken by them in view of or in preparation for
a conference for the codification and progressive development of the law
on the subject?

13. The least that can be said, therefore, is that such declarations and
statements and the written proposals submitted by representatives of
States are of significance to determine the views of those States as to the
law on fisheries jurisdictionrand their opinio iuris on a subject regu-
lated by customary law. A number of pronouncements of States in the
aforesaid circumstances reveals that while the fundamental principle of
freedom of fishing in the high seas is not challenged as such, a large
number of coastal States contest or deny that such a principle applies
automatically and without exception to adjacent waters in ail parts of the
world as soon as the 12-mile limit is reached. Such an attitude is not only
based on the clear consideration that two conferences have failed to
agree on a maximum limit but also because of additional factors which
have emerged in the intervening period between the Second and Third
United Nations Conferences. For example, it is contended that the 12-
mile fishery limit ensures, in fact, a clear privilege and a distinct ad-
vantage to the few States equipped to undertake distant-water fishing,
thus widening the gulf between developed and developing States: a
second fact is that technological advances and the pressure on food
supplies resulting from the population explosion have caused a serious
danger of depletion of living resources in the vicinity of the coasts of

49
221 FISHERIES JURISDICTION (JOINT SEP. OP.)

many countries. In this respect, economic studies on fisheries have shown
that the principle of open and unrestricted access to coastal waters
inevitably results in physical and economic waste, since there is no in-
centive for restraint in the interest of future returns: anything left in
adjacent waters for tomorrow may be taken by others today. While the
better-equipped States can freely move their fleets to other grounds as
soon as the fishing operations become uneconomical, the coastal States,
with less mobile fleets, maintain the greatest interest in ensuring that the
resources near their own coasts are not depleted.

14, While granting that proposals and preparatory documents are de
lege ferenda and made with the purpose of reaching future agreements on
the basis of concessions and compromise, the following inferences could,
however, be legitimately drawn from their existence:

(a) States submitting proposals for a 200-mile economic zone, for in-
stance, which includes control and regulation of fishery resources in
that area, would be in a somewhat inconsistent position if they op-
posed or protested against claims of other States for a similar ex-
tension. Such would be the case, in particular, of those States that
have, in the Council of Ministers of the Organization of African
Unity, voted in favour of the declaration on the Issues of the Law of
the Sea, Article 6 of which says:

“., that the African States recognize the right of each coastal State
to establish an exclusive economic zone beyond their territorial seas
whose limits shall not exceed 200 nautical miles, measured from the
baselines establishing their territorial sea”.

Another instance is that of the People’s Republic of China. In the
joint communiqué of establishment of diplomatic relations with
Peru of 2 November 1971, the People’s Republic of China re-
cognized ‘the sovereignty of Peru over the maritime zone adjacent
to her coasts within the limits of 200 nautical miles”. The same re-
cognition was expressed in a similar communiqué with Argentina
on 16 February 1972.

(6) it would not seem justified to count States which have agreed to or
made such declarations and proposals as figuring in the group of
States concurring in the establishment of an alleged practice in
favour of a 12-mile maximum obligatory limit.

15. If, to the 30 to 35 States which have already extended their fishertes
jurisdiction beyond 12 miles, there is added the further number of 20 to 25
States which have taken the attitudes described in the preceding para-
graph, the conclusion would be that, today, more than haif the maritime

50
222 FISHERIES JURISDICTION (JOINT SEP. OP.)

States are on record as not supporting in fact and by their conduct the
alleged maximum obligatory 12-mile rule. In these circumstances, the
limited State practice confined to some 24 maritime countries cited by
the Applicant in favour of such a rule cannot be considered to meet the
requirement of generality demanded by Article 38 of the Court’s Statute.

16. Another essential requirement for the practice of States to acquire
the status of customary law is that such State practice must be common,
consistent and concordant. Thus contradiction in the practice of States or
inconsistent conduct, particularly emanating from these very States
which are said to be following or establishing the custom, would prevent
the emergence of a rule of customary law.

17. Certain States, whose conduct is invoked as showing the existence
of the 12-mile maximum rule, have not hesitated to protect their own
fishing interests beyond that limit, when they felt that it was required for
the benefit of their nationals by the existence of important fisheries in
waters adjacent to their coasts. Various methods have been utilized to
achieve that result, but the variety of methods should not obscure the
essential fact. It could be observed for instance, that the United States
and the USSR have lately carried out this form of protection not uni-
laterally but through bilateral agreements inter se and with other States !.
However, these Powers began by adopting unilateral measures which
created for the States whose nationals were fishing in adjacent waters the
need to enter into fishery agreements if they wished that their nationals
could continue their fishing activities in those grounds. Once the need for
an agreement was thus created, it was not difficult for these Powers,
because of their possibilities in offering various countervailing advan-
tages, to reach agreements which assured them of a preferential or even
an exclusive position in those fishing grounds in which they had special
interests in areas adjacent to their shores well beyond the 12 miles. This

1 International Convention (with annex and Protocol) for the High Seas Fisheries
of the North Pacific Ocean signed on 9 May 1952 by the United States of America,
Canada and Japan (United Nations Treaty Series, Vol. 205, p. 65); Convention con-
cerning the High Seas Fisheries of the North-West Pacific Ocean signed on 14 May
1956 by Japan and the Union of Soviet Socialist Republics (AJIL, 1959, p. 763);
Agreement between the Government of the United States of America and the Govern-
ment of the Union of Soviet Socialist Republics on Certain Fishery Problems in the
North-Eastern Part of the Pacific Ocean off the Coast of the United States of America,
signed on 13 February 1967 (United Nations Treaty Series, Vol. 688, p. 157); Agreement
between the Government of the United States of America and the Government of the
Union of Soviet Socialist Republics on Certain Fishery Problems on the High Seas in
the Western Areas of the Middle Atlantic Ocean, signed on 25 November 1967 (United
Nations Treaty Series, Vol. 701, p. 162); Agreements effected by Exchange of Notes
signed on 23 December 1968 between the United States and Japan on Certain Fisheries
off D United States Coast and Salmon Fisheries (TZAS of the United States, No.
6600).

3]
223 FISHERIES JURISDICTION (JOINT SEP. OP.)

demonstrates the fact that even for States which cannot claim a special
dependence on their fisheries for their livelihood or economic develop-
ment, 12 miles may not be sufficient. It would not seem fair or equitable
to postulate on the basis of such divergent conduct a rule of law which
would deny the power to protect much more vital fishing interests to
countries lacking the same possibilities of offering attractive terms by way
of compensation for abstaining from fishing in their adjacent waters.

18. The practice of France offers another interesting example with
respect to the question of uniformity of custom. France extended its
fishing limits, in 1972, to 80 miles in the French Guiana. Law No. 72-620
of 5 July 1972 established this zone of 80 miles ‘with a view to ensure the
conservation of biological resources”. However, Article 2 laid down:

“Tn that part of the zone defined in Article ] which extends beyond
territorial waters, measures shall be taken as needed, in accordance
with conditions laid down by decree, for the purpose of limiting the
fishing of the various species of marine animal. The application of
these measures to the vessels of foreign States shall be carried out
with due regard for the geographical situation of those States and the
fishing habits of their nationals.

In the same part of the zone, fishing by the vessels of States not
authorizing fishing by French vessels in comparable circumstances
may be prohibited by decree.”

Thus France is reserving its right to forbid foreign vessels to fish in the
zone between the 12 and 80-mile limit off Guiana, if French vessels are
not authorized to fish in zones beyond 12 miles off the coast adjacent to
another country. It is hardly possible to count France among the States
whose practice invariably supports an alleged 12-mile maximum limit,
when it is reserving the right to forbid foreign fishing outside 12 miles off
the shore of the French Guiana, under certain conditions.

19. Likewise, archipelago States which have claimed or established
fishery limits according to the geographical characteristics of their ter-
ritories could hardly be counted as States accepting the existence of a
maximum 12-mile obligatory limit. The same observation could be made
in regard to States which have fixed an exclusive fishing zone far beyond
the 12-mile limit off their coasts by establishing ‘fisheries closing lines” in
certain bays.

20. Consequently, it is not possible to find today in the practice of
52
224 FISHERIES JURISDICTION (JOINT SEP. OP.)

States what the Court described in the Asylum case as ‘‘a constant and
uniform usage, accepted as law” (J.C.J. Reports 1950, p. 277). The alleged
12-mile limit maximum obligatory rule does not fulfil ‘‘an indispensable
requirement”, namely, ‘‘that within the period in question, short though
it might be, State practice, including that of States whose interests are
specially affected, should have been both extensive and virtually uniform”’
(North Sea Continental Shelf cases, 1.C.J. Reports 1969, p. 43).

21. It could therefore be concluded that there is at present a situation
of uncertainty as to the existence of a customary rule prescribing a maxi-
mum limit of a State’s fisheries jurisdiction. No firm rule could be deduced
from State practice as being sufficiently general and uniform to be accept-
ed as a rule of customary law fixing the maximum extent of the coastal
State’s jurisdiction with regard to fisheries. This does not mean that there
is a complete “lacuna” in the law which would authorize any claim or
make it impossible to decide concrete disputes. In the present case, for
instance, we have been able to concur in a Judgment based on two
concepts which we fully support: the preferential rights of the coastal
State and the rights of a State where a part of its population and industry
have a long established economic dependence on the same fishery
resources.

22. Admittedly, this situation of legal uncertainty is unsatisfactory and
conducive to international friction and disputes. It is to be hoped however
that the law on the subject may be clarified as a result of the efforts
directed to its codification and progressive development which are now
being made at the Caracas conference.

(Signed) I. FORSTER.

(Signed) C. BENGZON.

(Signed) E. JIMENEZ DE ARECHAGA.
(Signed) NAGENDRA SINGH.
(Signed) J. M. RuDA.

53
